               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

VIRGIL M. SMITH,

                      Plaintiff,
                                                       Case No. 19-CV-599-JPS
v.

KYLE TRITT,
                                                                      ORDER
                      Defendant.


       Plaintiff Virgil M. Smith, who is incarcerated in Waupun

Correctional Institution (“Waupun”), proceeds in this matter pro se. He filed

a complaint alleging that Defendant violated his constitutional rights.

(Docket #1). This matter comes before the court on Plaintiff’s petition to

proceed without prepayment of the filing fee (in forma pauperis). (Docket

#2). Plaintiff has been assessed and has paid an initial partial filing fee of

$1.33. 28 U.S.C. § 1915(b).

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or

that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where
it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual


                                 Page 2 of 10
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

County of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill.

of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo,

446 U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

       Plaintiff alleges that Defendant, a correctional officer at Waupun,

interfered with his access to the court system, specifically by impeding his

ability to file a motion in a civil rights case. (Docket #1). It makes sense, then,

to begin Plaintiff’s tale with the prior case. In December 2017, Plaintiff sued

prison social worker Bailey Frame (“Frame”) for denying his request to

make a telephone call to his aunt. Virgil M. Smith v. Bailey Frame, 17-CV-

1745-JPS (E.D. Wis.), (Docket #1). The action was assigned to this branch of

the Court. Plaintiff was allowed to proceed on a First Amendment claim for

interference with his right of familial association. Id., (Docket #21).

       Frame filed a motion for summary judgment, arguing that she had

legitimate reasons to disallow Plaintiff’s telephone call. Id., (Docket #61).

Plaintiff’s opposition to the motion was based solely on purported

procedural deficiencies in the Frame’s motion. Id. The Court found that the

motion complied with the applicable procedural rules, and further that




                                  Page 3 of 10
summary judgment was appropriate on the facts presented. Id. The action

was dismissed with prejudice on October 9, 2018. Id.

       On November 9, 2018, Plaintiff filed a notice of appeal. Id., (Docket

#64). On November 19, 2018, Plaintiff sought leave from this Court to

appeal in forma pauperis. Id., (Docket #70). The Court denied that request the

next day. Id., (Docket #71). In January and February 2019, Plaintiff asked for

leave to proceed in forma pauperis directly from the Court of Appeals. Virgil

Smith v. Bailey Frame, 18-3409 (7th Cir.), (Docket #8, #11, and #14). That court

denied all of Plaintiff’s requests and ordered him to pay the filing fee. Id.,

(Docket #10 and #17). Plaintiff did not pay the fee and his appeal was

dismissed on March 18, 2019. Id., (Docket #18).

       Returning to the present case, Plaintiff alleges that in February and

March 2019, he tried to obtain some legal paperwork in order to prepare a

motion for reconsideration to be filed in 17-CV-1745. (Docket #1). He

contends that he desired to raise a number of issues in the motion. Id. First,

Plaintiff would allege that Frame’s counsel and the Court “failed to disclose

that the defendant had filed a brief during summary judgment[.]” Id. at 6.

Second, Plaintiff would assert that the Court’s dismissal order, and

presumably its other orders, were void because the Court was biased. Id. at

7. Plaintiff lists various rulings by the Court as the source for his allegation

of bias. Id. Third, Plaintiff would argue that because “more than two errors

were committed in the course of the [case],” he was denied “a

fundamentally fair trial.” Id. at 8. Plaintiff accuses Defendant, a supervisory

correctional officer, of interfering with his ability to file this motion because

Defendant would not give him his legal materials.

       Plaintiff claims that Defendant violated his First Amendment rights

to petition the government for redress. Id. This is more commonly known


                                  Page 4 of 10
as an “access-to-courts” claim. Ortiz v. Downey, 561 F.3d 664, 670–71 (7th

Cir. 2009). To state an access-to-courts claim, a prisoner must be deprived

of such access and suffer an actual injury as a result. Id. For the purposes of

this analysis, the Court assumes that Plaintiff has adequately alleged that

he was deprived of access to the court system by Defendant’s refusal to

provide him his legal materials.

       Plaintiff falters on the second aspect of the claim, however. The

“actual injury” he must show is that Defendant’s conduct “hindered his

ability to pursue a nonfrivolous legal claim.” Johnson v. Barczak, 338 F.3d

771, 772 (7th Cir. 2003). In other words, “the right [of access to courts] is

ancillary to the underlying claim, without which a plaintiff cannot have

suffered injury by being shut out of court.” Christopher v. Harbury, 536 U.S.

403, 415 (2002). Thus, a plaintiff seeking to proceed on an access-to-courts

claim must “spell out, in minimal detail, the connection between the alleged

denial of access to legal materials and an inability to pursue a legitimate

challenge to a conviction, sentence, or prison conditions.” Marshall v.

Knight, 445 F.3d 965, 968 (7th Cir. 2006); see also Lehn v. Holmes, 364 F.3d 862,

868–69 (7th Cir. 2004).

       The claim Plaintiff has identified, the motion for reconsideration, is

entirely frivolous. Plaintiff states that the basis for his motion would have

been Federal Rule of Civil Procedure (“FRCP”) 60(b). See (Docket #1 at 6–

8). FRCP 60(b) offers relief from a court’s orders or judgments if a party can

show “the narrow grounds of mistake, inadvertence, surprise, excusable

neglect, newly discovered evidence, voidness, or ‘any other reason

justifying relief from the operation of the judgment.’” Tylon v. City of

Chicago, 97 F. App’x 680, 681 (7th Cir. 2004) (quoting FRCP 60(b)(6)). Such

relief “is an extraordinary remedy and is granted only in exceptional


                                  Page 5 of 10
circumstances.” Harrington v. City of Chicago, 443 F.3d 542, 546 (7th Cir.

2006).

         None of the grounds Smith cites in support of his motion warrant

FRCP 60(b) relief. First, Frame’s brief in support of her motion for summary

judgment was filed on the Court’s docket along with the rest of her

submissions. 17-CV-1745, (Docket #46). Frame mailed all of her summary

judgment materials to Plaintiff when she filed the motion. Id., (Docket #45-

1). Indeed, Plaintiff must have received Frame’s brief, as his response brief

expressly discusses its content. See, e.g., (Docket #56 at 3–5). Neither the

Court nor Frame failed to disclose anything about the brief to Plaintiff.

         Second, Plaintiff’s allegations of bias would not warrant recusal by

the undersigned, or any other form of relief. The standards governing a

judge’s recusal are set out in 28 U.S.C. Sections 144 and 455. Section 144

requires a judge to recuse himself for “personal bias or prejudice.” 28 U.S.C.

§ 144. Section 455(a) requires a federal judge to “disqualify himself in any

proceeding in which his impartiality might reasonably be questioned,” and

Section 455(b)(1) provides that a judge shall disqualify himself if he “has a

personal bias or prejudice concerning a party.” Id. § 455(a) and (b)(1).

Because the phrase “personal bias or prejudice” found in Section 144

mirrors the language of Section 455(b), they may be considered together.

Brokaw v. Mercer Cty., 235 F.3d 1000, 1025 (7th Cir. 2000). In deciding

whether a judge must disqualify himself under Section 455(b)(1), the

question is whether a reasonable person would be convinced the judge was

biased. Hook v. McDade, 89 F.3d 350, 355 (7th Cir. 1996) (internal quotation

omitted). Recusal under Section 455(b)(1) “is required only if actual bias or

prejudice is proved by compelling evidence.” Id.




                                 Page 6 of 10
       Plaintiff’s only ground for alleging bias is his disagreement with

various legal rulings by the Court. But “[j]udicial rulings, even those that

‘are critical or disapproving of, or even hostile to’ a party, do not constitute

a valid basis for disqualification except in the ‘rarest circumstances’ in

which ‘deep-seated favoritism or antagonism’ makes fair judgment

impossible.” Simons v. Fox, 725 F. App’x 402, 406 (7th Cir. 2018) (quoting

Liteky v. United States, 510 U.S. 540, 555 (1994)). The Court’s decisions come

nowhere close to demonstrating deep-seated favoritism or antagonism.

Instead, the issues Plaintiff cites are completely mundane, from a perceived

lack of explanation from the Court in dismissing certain claims, to the

Court’s handling of his request for law library access, to the Court’s

purported failure to disclose Frame’s summary judgment brief. None of the

issues Plaintiff cites, either alone or in combination, constitute a ground for

the Court to disqualify itself.

       Third, Plaintiff’s case never reached trial, so his argument about not

receiving a fair trial makes no sense. In any event, all of his concerns with

errors by the Court in handling his case could have been addressed in the

usual manner—on appeal. This final point provides the most compelling

basis for finding a lack of prejudice in Plaintiff’s access-to-courts claim. His

appeal was the most appropriate avenue by which to challenge this Court’s

rulings, and he allowed it to be dismissed because he refused to pay the

filing fee. Plaintiff cannot claim prejudice when he voluntarily walked away

from his best opportunity to obtain the relief he sought.

       Because Plaintiff’s motion for reconsideration would have been

meritless, Plaintiff fails to state a valid access-to-courts claim. Plaintiff’s

complaint suggests that he also wants to proceed on a freedom of speech

claim. But the essential basis of his allegations is a violation of his right to


                                  Page 7 of 10
access the court system. Plaintiff cannot shoehorn in additional claims

where one claim is the most appropriate to address his allegations. Conyers

v. Abitz, 416 F.3d 580, 586 (7th Cir. 2005) (constitutional claims should be

addressed under, and indeed limited to, the most applicable provision).

Stating no valid claims for relief, Plaintiff’s complaint must be dismissed

with prejudice.

       The Court will conclude by addressing some ancillary motions filed

by Plaintiff prior to this screening order. The first is a motion for recusal.

(Docket #6). Plaintiff offers two reasons for the undersigned to recuse from

this action, but neither is compelling. First, Plaintiff states that recusal is

warranted because he expressly seeks the undersigned’s disqualification as

an element of relief in this matter. This is no evidence of the Court’s bias; if

it were, then any plaintiff could achieve assignment of their case to a judge

of their choosing simply by requesting disqualification of the other judges

in that district. Further, disqualification is not a valid item of relief for the

constitutional claim Plaintiff seeks to present, and so the request could have

no effect on any potential prejudice toward Plaintiff’s case. Second, Plaintiff

suggests that the Court engaged in various “misrepresentations” in the

Frame case. It appears that this is merely a rehashing of the position Plaintiff

sought to present in the second ground of the motion for reconsideration.

It may be rejected for the same reasons.

       The second ancillary motion asks that Plaintiff be permitted to

submit his magistrate judge consent form after the Court addresses his

motion for recusal. (Docket #7). The third motion requests that the Court

stay the screening process until the motion for recusal is decided. (Docket

#11). With the denial of the motion for recusal, those two motions are

rendered moot.


                                  Page 8 of 10
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepayment of the filing fee (in forma pauperis) (Docket #2) be and the same

is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s motion to disqualify

(Docket #6) be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s motion concerning the

magistrate judge consent form (Docket #7) and to stay screening (Docket

#11) be and the same are hereby DENIED as moot;

       IT IS FURTHER ORDERED that this action is DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1) for failure

to state a claim;

       IT IS FURTHER ORDERED that the Clerk of Court document that

Plaintiff has incurred a “strike” under 28 U.S.C. § 1915(g);

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the balance of the

filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this action. If Plaintiff is transferred to

another institution, county, state, or federal, the transferring institution

shall forward a copy of this Order along with Plaintiff’s remaining balance

to the receiving institution; and

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined.


                                Page 9 of 10
The Clerk of the Court is directed to enter judgment accordingly.

Dated at Milwaukee, Wisconsin, this 26th day of June, 2019.

                           BY THE COURT:



                           _____________________________
                           J. P. Stadtmueller
                           U.S. District Judge




                        Page 10 of 10
